         Case 3:19-cv-08136-ROS-JZB Document 41 Filed 06/16/20 Page 1 of 5




     1   Daniel J. O’Connor, Jr., Bar No. 010081
         Karen J. Stillwell, Bar No. 022711
     2   O’CONNOR & DYET, P.C.
     3   7955 South Priest Drive
         Tempe, AZ 85284
     4   daniel.oconnor@occlaw.com
     5   karen.stillwell@occlaw.com
         602-241-7000
     6   Attorneys for Defendants, Yavapai County and Sheriff Scott
         Mascher
     7
     8                       IN THE UNITED STATES DISTRICT COURT

     9                               FOR THE DISTRICT OF ARIZONA

    10   Joanna Newman, personal representative        Case No.: 3:19-cv-08136-ROS-JZB
         of the Estate of Charles Edward Brown;
    11   Jeannie Worden, mother of Charles
         Edward Brown; Charles Wilson Brown,           DEFENDANTS YAVAPAI COUNTY
    12   natural father of Charles Edward Brown,       AND SHERIFF SCOTT MASCHER’S
                                                       EXPEDITED MOTION TO STAY
    13                 Plaintiffs,                     DISCOVERY
    14         vs.

    15   Yavapai County, a governmental entity;
         Sheriff Scott Mascher, in his official
    16   capacity as Sheriff of Yavapai County;
         Wexford Health Sources, Inc., a Florida
    17   Corporation; Kadyann Cobey and John
         Doe Cobey, a married couple, Debra E.
    18   Wagner and John Doe Wagner, a married
         couple; Danielle Alderson and John Doe
    19   Alderson, a married couple; Mike
         Thompson and Jane Doe Thompson, a
    20   married couple; Linda Alvarez, and John
         Doe Alvarez, a married couple; John and
    21   Jane Does 1-100; Black Partnerships I-1-;
         White Corporations 1-10,
    22
                       Defendants.
    23
    24          Defendants Yavapai County and Sheriff Scott Mascher (“County Defendants”), on

    25   an expedited basis, move for a stay of discovery pending resolution of their Motion for

    26   Judgment on the Pleadings. Several discovery deadlines are quickly approaching and the
         County Defendants request that the Court issue a stay of all discovery for all parties while



1
         Case 3:19-cv-08136-ROS-JZB Document 41 Filed 06/16/20 Page 2 of 5




     1   the County Defendants’ Motion for Judgment on the Pleadings is being briefed, argued,
     2   and submitted to the Court for its decision. This Motion is supported by the following
     3   Memorandum of Points and Authorities.
     4                   MEMORANDUM OF POINTS AND AUTHORITIES
     5   I.     LEGAL STANDARD.
     6          A district court has broad discretion to stay discovery pending the disposition of a
     7   dispositive motion. See Lloyd v. Buzell, 2019 WL 2646243, at *1 (W.D. Wash. June 27,
     8   2019), Suarez v. Beard, No. 15-CV-05756-HSG, 2016 WL 10674069, at *1 (N.D. Cal.
     9   Nov. 21, 2016) Little v. City of Seattle, 863 F.2d 681, 685 (9th Cir. 1988). Panola Land
    10   Buyers Ass'n v. Shuman, 762 F.2d 1550, 1560 (11th Cir. 1985); Scroggins v. Air Cargo,
    11   Inc., 534 F.2d 1124, 1133 (5th Cir. 1976). A court may relieve a party of the burdens of
    12   discovery while a dispositive motion is pending. See Seattle Times Co. v. Rhinehart, 467
    13   U.S. 20, 36 (1984). Where discovery will not affect the decision, staying discovery ensures
    14   a defendant’s motion is properly addressed and advances “the goals of efficiency for the
    15   court and litigants.” Little, 863 F.2d at 685.
    16          A stay of discovery pending resolution of a potentially dispositive motion is
    17   appropriate where the moving party satisfies both elements of a two-part test. Pacific
    18   Lumber Co. v. National Union Fire Ins. Co. of Pittsburgh, PA, 220 F.R.D. 349, 351–52
    19   (N.D. Cal. 2003). First, the moving party must demonstrate that the “pending motion is
    20   potentially dispositive of the entire case, or at least dispositive on the issue at which the
    21   discovery is directed.” Id. at 352. Second, “the court must determine whether the pending
    22   dispositive motion can be decided absent additional discovery.” Id. “In applying the two-
    23   factor test, the court deciding the motion to stay must take a ‘preliminary peek’ at the merits
    24   of the pending dispositive motion to assess whether a stay is warranted.” Ministerio Roca
    25   Solida v. U.S. Dep't of Fish & Wildlife, 288 F.R.D. 500, 503 (D. Nev. 2013). In addition, a
    26


                                                    -2-

1
         Case 3:19-cv-08136-ROS-JZB Document 41 Filed 06/16/20 Page 3 of 5




     1   district court should stay discovery until the threshold question of qualified immunity is
     2   settled. See Crawford-El v. Britton, 523 U.S. 574, 598 (1998).
     3          A.     The County Defendants’ Pending Motion is Dispositive of Case or Issue.
     4          The pending Motion for Judgment on the Pleadings is dispositive for all claims
     5   against the County Defendants. As set forth in the County Defendants’ Motion for
     6   Judgment on the Pleadings, Counts I, III, and IV of Plaintiffs’ Complaint should be
     7   dismissed based on the pleadings and the relevant case law.
     8          Under Count I, Plaintiffs failed to amend their Complaint to identify the “Detention
     9   Doe Defendants” for whom Plaintiffs conclusory assert Defendant Mascher is vicariously
    10   liable. The failure to identify the “Detention Doe Defendants” affects all of Plaintiffs’
    11   claims against the County Defendants. Specifically, Plaintiffs fail to establish any
    12   affirmative link between the death of Mr. Brown and the conduct of any particular
    13   defendant. Defendant Sheriff Mascher should also be dismissed from all claims related to
    14   “Detention Doe Defendants” because Plaintiffs do not allege in their pleadings that
    15   Defendant Sheriff Mascher had any personal involvement in Brown’s death. Finally,
    16   Plaintiffs failed to allege there is a clearly established law that “Detention Doe Defendants”
    17   allegedly violated and the County Defendants are entitled to qualified immunity.
    18          Under Count III, Plaintiffs’ Complaint does not state a sufficient or cognizable
    19   theory of liability against County Defendants. Under Count IV, Plaintiffs’ Complaint fails
    20   to allege an affirmative link between the death of Brown and the conduct of County
    21   Defendants, entitling the County Defendants to statutory and common law qualified
    22   immunity. Finally, Plaintiffs’ wrongful death claims against any of the unidentified
    23   Detention Doe Defendants are barred for failure to comply with Arizona’s notice-of-claim
    24   statute. A.R.S. § 12-821.01(A).
    25
    26


                                                    -3-

1
         Case 3:19-cv-08136-ROS-JZB Document 41 Filed 06/16/20 Page 4 of 5




                B.     The County Defendants’ Pending Motion Can Be Decided Without
     1                 Additional Discovery.
     2          The County Defendants’ Motion can be decided absent additional discovery
     3   because Plaintiffs failed to identify any particular “Detention Doe Defendant” and
     4   Plaintiffs are now barred from doing so pursuant to this Court’s Order, as well as the Statute
     5   of Limitations. On August 5, 2019, the Court ordered Plaintiffs to join parties, amend
     6   pleadings, including filing any supplemental pleadings no later than October 5, 2019. (Doc.
     7   23). The parties were specifically informed that the Court will not, absent truly unusual
     8   circumstances, extend the Scheduling Order. (Id. at p. 5). The General Order also prevents
     9   Plaintiffs from disclosing additional discovery. (Doc. ___). Plaintiffs never sought to
    10   amend the Complaint and never requested an extension of the deadlines set forth in the
    11   Court’s Order. Moreover, and most importantly, the Statute of Limitations expired on
    12   February 5, 2020. Therefore, despite Plaintiffs’ ample opportunities to review the records
    13   and identify any particular Defendants, Plaintiffs failed to do so and are now time-barred.
    14   II.    CONCLUSION.
    15          Because the Motion for Judgment on the Pleadings may result in a dismissal of the
    16   entire action against the County Defendants and can be decided without additional
    17   discovery, a stay would advance the efficiency for the Court and the litigants. Therefore,
    18   the County Defendants respectfully request that the Court grant their Expedited Motion to
    19   Stay Discovery for all parties until the pending Motion for Judgment on the Pleadings is
    20   briefed, argued, and decided upon by this Court.
    21          Dated: June 16, 2020.
    22                                                      O’CONNOR & DYET, P.C.
    23
                                                            By: /s/Karen J. Stillwell
    24                                                         Daniel J. O’Connor, Jr.
    25                                                         Karen J. Stillwell
                                                               Attorneys for Defendants, Yavapai
    26                                                         County and
                                                               Sheriff Scott Mascher

                                                    -4-

1
         Case 3:19-cv-08136-ROS-JZB Document 41 Filed 06/16/20 Page 5 of 5




     1                                CERTIFICATE OF SERVICE
     2          I hereby certify that on June 16, 2020, I electronically filed the foregoing with the
     3   Clerk of the Court for the U.S. District Court, District of Arizona, using the CM/ECF
     4   System. A Notice of Electronic Filing will be served to the following registered
     5   participants:
     6    Robert T. Mills                                Brandi C. Blair
     7    Sean A. Woods                                  Kathleen S. Elder
          Scott Griffiths                                JONES, SKELTON & HOCHULI, PLC
     8    Mills Woods Law                                40 North Central Avenue, Suite 2700
     9    5055 N. 12th St., Suite 101                    Phoenix, Arizona 85004
          Phoenix, AZ 85014                              bblair@jshfirm.com
    10    Attorneys for Plaintiffs                       kelder@jshfirm.com
          sgriffiths@millsandwoods.com                   Attorneys for Defendants Wexford Health
    11                                                   Sources, Inc., Kadyann Cobey, Debra E.
    12                                                   Wagner, Danielle Alderson and Linda
                                                         Alvarez
    13
    14    J.T. Shoaf
          Gust Rosenfeld, PLC
    15    One East Washington St., Suite 1600
          Phoenix, AZ 85004
    16    Attorneys for Defendant, James Mike
    17    Thompson
          jshoaf@gustlaw.com
    18
    19
         By: /s/Karen Larson
    20
    21
    22
    23
    24
    25
    26


                                                   -5-

1
